ile}
pitt

\
- e ee dS ;
o AO 245B (Rev. 02/08/2019) Judgment in'a Criminal Petty Case (Modified) we soa : Page 1 of 1

 

 

 
    

 

  

 

 

 

 

 
 

 

 

 

 

 

 

aa
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA .
United States of America JUDGMENT IN A CRIMINAL CASE
Vv. . (For Offenses Committed On or After November |, 1987)
Martin Mojica-Navarro Case Number: 3:20-mj-20028
Thomas S. Sims ae
Defendant's Atorne Tan am WB
: " " ee iW Boze Pocn ert’
REGISTRATION NO. 93560298
THE DEFENDANT: | a | JAN 16 2028
XX] pleaded guilty to count(s) 1 of Complaint : Gyre fg be eee aul EALaT
C was found guilty to count(s) a BOUT HEAN DESTHIGT GF CANN
after a plea of not guilty. -_
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[] The defendant has been found not guilty on count(s)
LI Count(s) >. dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of

TIME SERVED © OL | _ days

 

/
f
Assessment: $10 WAIVED Fine: WAIVED
, Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.
L] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, January 16, 2020
Date of Imposition of Sentence

Received: CC ep ae CD Vy Jost

DSM SS HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy a oe 3:20-mj-20028

 
